EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claims 17 and 18 have been rejoined for examination and are allowed.
In the title:
	In compliance with 37 CFR 1.72, the title has been changed as follows:
	RESIN POWDER HAVING PILLAR SHAPE AND SPECIFIC CIRCULARITY FOR SOLID FREEFORM FABRICATION, DEVICE FOR SOLID FREEFORM FABRICATION OBJECT, AND METHOD OF MANUFACTURING SOLID FREEFORM FABRICATION OBJECT

End of Amendment.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest resin powder having the specific morphology as claimed.  MIkulak (US 2015/0336292) teaches pillar-shaped resin powder having edges rounded; however, the edge rounding is to create smoothness around the edges of the powder rather than generating circularity of at least 0.82 as claimed, which requires spheroidizing treatment as shown in the instant specification.  Watanabe (US 2016/0038633) teaches resin powder having a circularity of 0.8 to 0.98; however, Watanabe does not qualify as prior art in light of the Affidavit filed February 19, 2021 declaring Applicant’s ownership of the claimed subject matter and in view of the English translation of the priority document filed July 22, 2016 which is within one year of the published date of February 11, 2016 of the Watanabe referenced application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 27, 2021